Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
August 4, 2017, by and between Iovance Biotherapeutics, Inc., a Delaware
corporation (the “Company”), and Timothy Morris (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).

 

WHEREAS, the Company desires to employ Executive to serve as the Company’s Chief
Financial Officer;

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges Executive
has been afforded a reasonable opportunity to review this Agreement with
Executive’s legal counsel to the extent desired;

 

NOW, THEREFORE, in consideration of the foregoing, the promises and obligations
set forth below and for other good and valuable consideration, the receipt of
which is hereby acknowledged by the Parties, the Company and Executive agree and
intend to be legally bound, as follows:

 

1.       Effective Date. Effective August 14, 2017 (the “Effective Date”), the
Company hereby employs Executive, and Executive hereby accepts such employment,
upon the terms and conditions set forth herein.

 

2.       Position and Duties.

 

2.1       Position. The Company agrees to employ Executive in the position of
Chief Financial Officer reporting to the Chief Executive Officer. The Executive
shall have the duties and responsibilities consistent with the office of a Chief
Financial Officer of a publicly traded corporation, and such other duties and
responsibilities as determined from time to time by the Company, including but
not limited to the Chief Executive Officer. Executive shall perform faithfully
and diligently such duties as are reasonable and customary for Executive’s
position, as well as such other duties as the Company and/or Chief Executive
Officer shall reasonably assign from time to time. Executive shall perform his
duties in the Company’s offices in San Carlos, California subject to customary
travel as reasonably required.

 

2.2       Best Efforts/Full-Time.

 

2.2(a) Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of his time during normal
business hours to the faithful and loyal performance of his job duties to the
Company (except for permitted vacation periods and reasonable periods of illness
or other incapacity). Executive will abide by all policies duly adopted by the
Company, as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in a manner that Executive reasonably believes to
be in the best interest of the Company at all times. Executive further
understands and agrees that Executive has a fiduciary duty of loyalty to the
Company to the extent provided by applicable law and that Executive will take no
action which materially harms the business, business interests, or reputation of
the Company.

 



 

 

 

2.2(b) Executive agrees that Executive shall not, directly or indirectly, (i)
engage or participate in any outside activity that would, or may be perceived
to, conflict with the best interests of the Company or Executive’s duties to the
Company, or (ii) provide services to or invest in any corporation or entity that
competes or intends to compete with the business of the Company.

 

2.2(c) Notwithstanding the foregoing, nothing herein shall prohibit Executive
from (i) serving, with the prior written consent of the Company, as a member of
the board of directors of an entity engaged solely in charitable activities or
community affairs, provided that, such activity shall be limited by Executive so
as not to interfere with the performance of Executive’s duties and
responsibilities hereunder; (ii) owning, as a passive investment, less than 1%
of capital stock of any corporation listed on the national securities exchange
or a publicly traded over-the-counter market; or (iii) engaging in any other
manner of employment, consulting or other business activity with the written
consent of the Company, the Chief Executive Officer, or as approved by the
Company’s Board of Directors or a committee thereof (collectively, the
“Board”).  The parties agree that during the term of this Agreement, Executive
may serve as a board member of two organizations other than the Company,
provided that such service does not require him to perform more than 16 hours of
work per month including travel or preparation for such board meetings. The
Executive’s service on such other board is subject to the Executive disclosing
the name of the organization for which he serves as a board member to the
Company. Such service is subject to the approval of the Company’s Chief
Executive Officer, and/or the Board. To the extent Executive wishes to serve on
an organization’s board where he currently does not serve, he must obtain
agreement from the Company’s Chief Executive Office and/or the Board.

 

3.       At-Will Employment. Executive’s employment with the Company will be
“at-will” and will not be for any specific period of time. As a result,
Executive is free to resign at any time, for any or no reason, as Executive
deems appropriate. The Company will have a similar right and may terminate
Executive’s employment at any time, with or without cause. Executive’s and the
Company’s respective rights and obligations at the time of termination are
outlined below in Section 6 of this Agreement.

 

4.       Compensation.

 

4.1       Base Salary. As compensation for the performance of all duties to be
performed by Executive hereunder, the Company shall pay to Executive a base
salary of $450,000 per year, less applicable deductions for state and federal
withholding tax, social security and all other employment taxes and authorized
payroll deductions, payable on a prorated basis as it is earned, in accordance
with the normal payroll practices of the Company (the “Base Salary”).

 

4.2       Stock Options. As of the Effective Date, Executive shall receive stock
options to purchase an aggregate of 250,000 shares of the Company’s common
stock. To the extent legally permitted, the stock options shall be incentive
stock options. The stock options will have an exercise price equal to the
closing trading price of the common stock on the Effective Date. Provided that
Executive is still employed with the Company on the following dates, the
foregoing stock options will vest in installments as follows: (i) Options for
the purchase of one-third of the 250,000 shares shall vest on one year
anniversary of the Effective Date; and (ii) the remaining stock options shall
vest as to one-twelfth of 250,000 shares at the end of each quarter over the
next two years, commencing with the first quarter following the first
anniversary of the Effective Date. Upon the termination of Executive’s
employment with the Company, except as provided herein, the unvested options
will be forfeited and returned to the Company.

 



 

 

 

4.3       Incentive Compensation. Executive will be eligible to participate in
the Company’s annual incentive compensation program (“Incentive Plan”)
applicable to executive employees, as approved by the Board (the year in which
the program is implemented, the “Plan Year”). The Incentive Compensation shall
be paid in accordance with the terms and conditions outlined in the Incentive
Plan and based upon the achievement of certain goals, objectives, and other
metrics as decided by the Board. The maximum potential amount payable to
Executive under the Incentive Plan, if earned, shall be 40% of Executive’s Base
Salary earned during the applicable calendar year. Compensation under the
Incentive Plan (“Incentive Compensation”) will be conditioned on the
satisfaction of individual and Company objectives, as established in writing by
the Company. No Incentive Compensation will be payable to Executive to the
extent Executive is not employed on the Incentive Compensation payment date. The
payment of any Incentive Compensation pursuant to this Section 4.3 is in the
sole discretion of the Board, in accordance with the Incentive Plan, and shall
be made in accordance with the normal payroll practices of the Company, less
required deductions for state and federal withholding tax, social security and
all other employment taxes and authorized payroll deductions.

 

4.4       Performance Review. The Company will periodically review Executive’s
performance on no less than an annual basis and may increase (but not decrease)
Executive’s salary or other compensation, as it deems appropriate in its sole
and absolute discretion and with any necessary Board approval requirements.

 

4.5       Customary Fringe Benefits. Executive understands and agrees that
certain employee benefits may be provided to the Executive by the Company
incident to the Executive's employment. Executive will be eligible for all
customary and usual fringe benefits generally available to executive employees
and all other employees of the Company subject to the terms and conditions of
the Company’s benefit plan documents. Executive understands and agrees that any
employee benefits provided to the Executive by the Company incident to the
Executive's employment (other than Base Salary, Incentive Compensation and any
applicable Severance Payment) are provided solely at the discretion of the
Company and may be modified, suspended or revoked at any time, without notice or
the consent of the Executive, unless otherwise provided by law. Moreover, to the
extent that these benefits are provided pursuant to policies or plan documents
adopted by the Company, Executive acknowledges and agrees that these benefits
shall be governed by the applicable employment policies or plan documents. The
benefits to be provided to Executive shall include group health insurances and
participation in a 401(k) plan. Executive will be eligible to receive paid time
off benefits in the form of vacation, sick and holidays. The amount, eligibility
and extent of these benefits shall be governed by the Company’s applicable
policy in effect and as amended from time to time and in compliance with
applicable law.

 

4.6       Business Expenses. Executive will be reimbursed for all reasonable and
necessary out- of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of the Company, including travel-related expenses.
To obtain reimbursement, Executive shall provide the Company with reasonable
documentation and receipts establishing the amount and nature of such expenses.
Executive shall comply with such reasonable budget limitations and pre-approval,
approval, and reporting requirements with respect to expenses as the Company may
establish from time to time.

 



 

 

 

5.       Confidentiality and Proprietary Agreement. Executive agrees to abide by
the Company’s Employee Proprietary Information and Inventions Agreement (the
“Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.

 

6.       Termination of Executive’s Employment.

 

6.1       Termination for Cause by the Company. The Company may terminate
Executive’s employment immediately at any time and without notice for “Cause.”
For purposes of this Agreement, “Cause” shall mean (i) a material breach by
Executive of this Agreement or the Non-Disclosure Agreement; (ii) the death of
Executive or his disability resulting in his inability to perform his reasonable
duties assigned hereunder for a period of 180 days; (iii) Executive’s theft,
dishonesty, or falsification of any Company documents or records; (iv)
Executive’s improper use or disclosure of the Company’s confidential or
proprietary information; (v) Executive’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs Executive’s ability
to perform his duties hereunder or which in the Board’s judgment may materially
damage the business or reputation of the Company; (vi) failure or refusal to
comply with reasonable and lawful Company policies and procedures; or (vii)
Executive’s failure and/or inability to comply with or meet the requirements of
any performance improvement plan reasonably provided to Executive by the Chief
Executive Officer and/or the Board; provided, however, that prior to termination
for cause arising under clause (i), Executive shall have a period of ten days
after written notice from the Company to cure the event or grounds constituting
such cause. Any notice of termination provided by Company to Executive under
this Section 6.1 shall identify the events or conduct constituting the grounds
for termination with sufficient specificity so as to enable Executive to take
steps to cure, if curable, the same if such default is a material breach by
Executive of this Agreement or the Non-Disclosure Agreement. In the event
Executive’s employment is terminated in accordance with this subsection 6.1,
Executive shall be entitled to receive only the Base Salary, prorated to the
date of termination. All other obligations of the Company to Executive pursuant
to this Agreement will be automatically terminated and completely extinguished.

 

6.2       Termination Without Cause by The Company/Separation Package. The
Company may terminate Executive’s employment under this Agreement without Cause
(as defined in Section 6.1 above) at any time on thirty (30) days’ advance
written notice to Executive. In the event of such termination, Executive will
receive Executive’s Base Salary through the date of termination. Upon such
termination of employment without Cause, Executive will be eligible to receive a
“Severance Payment” equivalent to six months of Executive’s then Base Salary,
payable in full within thirty (30) days after termination, provided that
Executive first satisfies the Severance Conditions. For purposes of this
Agreement, the “Severance Conditions” are defined as (1) Executive’s execution
and non- revocation of a full general release, and such release has become
effective in accordance with its terms prior to the 30th day following the
termination date; and (2) Executive’s reaffirmation of Executive’s commitment to
comply, and actual compliance, with all surviving provisions of this Agreement,
as well as any other agreements concerning his employment with and separation
from employment, including without limitation, and confidentiality and
proprietary information agreements. Following payment of the Severance Payment,
Base Salary, and any benefits required to be paid in accordance with applicable
benefit plans through the date of termination, all other obligations of the
Company to Executive pursuant to this Agreement will be automatically terminated
and completely extinguished.

 



 

 

 

6.3       Termination Upon a Change of Control. For purposes of this Agreement,
“Change of Control” shall mean: (1) a merger or consolidation or the sale or
exchange by the stockholders of the Company of capital stock of the Company,
where the stockholders of the Company immediately before such transaction do not
obtain or retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock or other voting equity of the surviving or
acquiring corporation or other surviving or acquiring entity, in substantially
the same proportion as before such transaction; (2) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power is transferred; or (3) the sale or
exchange of all or substantially all of the Company’s assets (other than a sale
or transfer to a subsidiary of the Company as defined in section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), where the stockholders
of the Company immediately before such sale or exchange do not obtain or retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock or other voting equity of the corporation or other entity acquiring
the Company’s assets, in substantially the same proportion as before such
transaction; provided, however, that a Change of Control shall not be deemed to
have occurred pursuant to any transaction or series of transactions relating to
a public or private financing or re-financing, the principal purpose of which is
to raise money for the Company’s working capital or capital expenditures and
which does not result in a change in a majority of the members of the Board. If,
within six (6) months immediately preceding a Change of Control or within twelve
(12) months immediately following a Change of Control, the Executive’s
employment is terminated by the Company for any reason other than Cause, then
the Executive shall be entitled to receive the following compensation, provided
that Executive first satisfies the Severance Conditions: (i) the Severance
Payment set forth in Section 6.2, (ii) a second severance payment equal to six
months of Executive’s then Base Salary and the Executive’s prorated Incentive
Compensation, payable in full within thirty (30) days after termination, and
(iii) any then time-based unvested stock options granted to Executive by the
Company will become fully vested on the last day of Executive’s employment with
the Company, and Executive shall have three months from the date for termination
within which to exercise his vested options. Following payment of the Severance
Payment, Base Salary, and any benefits required to be paid in accordance with
applicable benefit plans through the date of termination, all other obligations
of the Company to Executive pursuant to this Agreement will be automatically
terminated and completely extinguished.

 

6.4       Resignation. Executive shall have the right to terminate this
Agreement at any time, for any reason, by providing the Company with thirty (30)
days written notice, provided, however, that subsequent to Executive’s
resignation, Executive shall be required to comply with all surviving provisions
of this Agreement. Executive shall not be entitled to any Severance Pay.
Executive will only be entitled to receive Executive’s Base Salary earned up to
the date of termination. Notwithstanding the foregoing, Executive has the right
upon thirty (30) days written notice to the Company to terminate Executive’s
employment for “Good Reason” due to occurrence of any of the following: (i) a
material adverse change in Executive’s title, duties or responsibilities; (ii)
any failure by the Company to pay, or any reduction by Company of, the base
salary or any failure by Company to pay any Incentive Compensation to which
Executive is entitled pursuant to Section 4; (iii) the Company creates a work
environment designed to constructively terminate Executive or to unlawfully
harass or retaliate against Executive; or (iv) a Change of Control occurs in
which the Company is not the surviving entity and the surviving entity fails to
offer Executive an executive position at a compensation level at least equal to
Executive’s then compensation level under this Agreement. In the event that
Executive terminates his employment for Good Reason, then Executive shall be
entitled to receive the Base Salary, and Severance Payment as if Executive were
terminated by the Company without Cause under Section 6.2, subject to
Executive’s compliance with all of the Severance Conditions.

 



 

 

 

6.5       Application of Section 409A.

 

6.5(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.

 

6.5(b) Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

6.5(c) Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 

6.5(d) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

6.5(e) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

7.       Employment and Post-Employment Covenants.

 

7.1       Non-Solicitation. Executive agrees that during a period of 12 months
following the termination of the Executive’s employment (the “Restrictive
Period”), Executive shall not (a) solicit or in any manner encourage, either
directly or indirectly, any existing employee of the Company to leave the
Company for any reason; nor will he interfere in any other manner with the
employment or business relationships at the time existing between the Company
and its current or prospective employees or consultants; or (b) induce or
attempt to induce any customer, supplier, distributor, licensee or other
business affiliate of the Company to cease doing business with the Company or in
any way interfere with the existing business relationship between any customer,
supplier, distributor, licensee or other business affiliate and the Company.

 



 

 

 

7.2       Non-Disparagement. Executive agrees, at all times following the
Effective Date, not to, directly or indirectly, on his behalf or on behalf of
any other person or entity, (a) take any action which is intended, or could
reasonably be expected, to harm, disparage, defame, slander, or lead to unwanted
or unfavorable publicity for the Company, its subsidiaries or any of their
respective affiliates, or its or their respective equity holders, directors,
officers, members, managers, partners, employees, representatives or agents, or
otherwise take any action which could reasonably be expected to detrimentally
affect the reputation, image, relationships or public view of any such person or
entity or (b) attempt to do any of the foregoing, or assist, entice, induce or
encourage any other person or entity to do or attempt to do any activity which,
were it done by Executive, would violate any provision of this Section 7.2;
provided, however, that Executive shall not be prohibited by this Section 7.2
from making truthful statements (i) when required by order of a court or other
body of competent jurisdiction or as required by law or (ii) solely within the
context of seeking judicial enforcement of legal or contractual rights against a
person or entity.

 

7.3       Remedies. Executive acknowledges that the duration of the Restrictive
Period is fair is reasonably required for the protection of the Company's
business interests, including its goodwill. The Executive (a) acknowledges that
his failure to comply with any requirement of this Section 7 this Agreement will
cause the Company irreparable harm and that a remedy at law for such a failure
would be an inadequate remedy; and (b) consents to the Company's obtaining from
a court having jurisdiction specific performance, an injunction, a restraining
order or any other equitable relief in order to enforce any such provision. The
right to obtain such equitable relief shall be in addition to, and not in lieu
of, any other remedy to which the Company is entitled under applicable law
(including, but not limited to, monetary damages).

 

8.       General Provisions.

 

8.1       Successors and Assigns. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company. Executive shall not be entitled to assign
any of Executive’s rights or obligations under this Agreement.

 

8.2       Waiver. Either party's failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.

 

8.3       Attorney’s Fees. In the event of any dispute or claim relating to or
arising out of Executive’s employment relationship with Company, this Agreement,
or the termination of Executive’s employment with Company for any reason, the
prevailing party in any such dispute or claim shall be entitled to recover its
reasonable attorney’s fees and costs.

 

8.4       Severability. In the event any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

8.5       Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
Executive has participated in the negotiation of the terms of this Agreement.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 



 

 

 

8.6       Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of California.

 

8.7       Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be delivered as follows with notice deemed given as
indicated: (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy, facsimile
transmission, or electronic transmission such as e-mail, upon acknowledgment of
receipt of electronic transmission; or (d) by certified or registered mail,
return receipt requested, upon verification of receipt. Notice shall be sent to
the addresses set forth below each party’s signature, or such other address as
either party may specify in writing.

 

8.8       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and the Company. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.

 

 

[Execution Page Follows]

 

 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT AS SHOWN BELOW.

 

  EXECUTIVE:         /s/ TIMOTHY MORRIS     Timothy Morris         Address:    
    Danville, CA                     COMPANY:         Iovance Biotherapeutics,
Inc.         By: /s/ MARIA FARDIS       Maria Fardis     President & Chief
Executive Officer     999 Skyway Road, Suite 150     San Carlos, CA 94070

 

 

 

 



 

